Environmental quality standards in the field of water policy (debate)
The next item is the debate on the recommendation for second reading by Anne Laperrouze, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council on environmental quality standards in the field of water policy and amending Directives 82/176/EEC, 83/513/EEC, 84/156/EEC, 84/491/EEC, 86/280/EEC and 2000/60/EC (11486/3/2007 - C6-0055/2008 -.
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, the report we are presenting today at second reading is the outcome of teamwork, thanks to which we have reached an agreement with the Slovenian Presidency and the European Commission. For me, it was a real pleasure to work on seeking a compromise with my co-rapporteurs from the political groups. I was fortunate to have competent and experienced colleagues, who listened carefully and were present at the negotiating meetings. I would like to offer them my warm thanks, and I also want to thank the secretariat of the Committee on the Environment, Public Health and Food Safety, the political group advisers and my assistant, Sylvain Maréchal.
I am using the phrase teamwork because we did excellent work together with the representatives of the Slovenian Presidency, who took account of Parliament's recommendations, and with the representatives of the European Commission, who gave us answers that made it easier for us to understand this proposal for a directive. I think we can all recognise the fruits of our cooperation in the compromise amendments that will be tabled for the vote tomorrow. So I thank everybody for having helped me in my job as rapporteur on this technical dossier.
I come now to the substance. The framework directive on water sets out a strategy to combat the chemical pollution of water. This proposal for a daughter directive aims, by establishing environmental quality standards, to guarantee a high level of protection against the risks that certain substances pose to the aquatic environment.
Let me highlight the main advances of this compromise text. We have introduced two major principles: the polluter pays principle and the principle of priority correction at source. The most significant aspects are practical ones. For example, the transitional areas of exceedance - redefined as mixing zones - are no longer simply zones that are established but now serve as a tool for underlining a problem, and it follows that it is up to the Member States to describe the corrective measures.
The main object of this directive was to harmonise standards at Community level. As a matter of course, it would therefore be up to the Commission to define the guidelines for harmonising inventories, emissions, discharges and mixing zones. We achieved that. We have also managed to ensure that more account will be taken of the situation of transboundary surface water bodies between Member States but also from third countries.
In regard to additional substances, Parliament had hoped to add a consistent number. On the basis of a preliminary filtering, the Commission has selected 13 substances it regards as giving cause for concern. The compromise clearly stipulates that on the basis of scientific data the Commission will have 24 months to pronounce on the final classification and to propose the relevant limit values. That represents fairly considerable progress, because in the main these substances are PCBs, free cyanide, EDTA, dioxins and bisphenols.
On the thorny question of sediments and biota, in the absence of scientific consensus, the compromise provides that Member States must monitor them in order to assess the long-term trends of the substances that accumulate there.
Finally, surprised that the proposal contained no new measures to monitor emissions, MEPs secured the compromise that stipulates, in Article 7, that the Commission shall, on the basis of reports from Member States, evaluate the effectiveness of existing legislation and progress in the reduction of the extent of the mixing zones, and then make amendments or propose the relevant legislation.
In view of those advances, I would ask Members to support this compromise package.
Mr President, ladies and gentlemen, today we are a discussing one of the most crucial challenges of environmental policy: the protection of our water resources for our own benefit and that of future generations.
Let me begin by congratulating the rapporteur, Mrs Laperrouze, and the Committee on the Environment, Public Health and Food Safety on the excellent work they have done, and their collaboration on this directive.
As you will remember, in the Water Framework Directive, the main legislative instrument for EU policy on the protection of water, allowance was made for further legislation being necessary on two issues: EU quality standards for groundwater and EU quality standards for priority substances in surface water.
The Groundwater Directive was approved at the end of 2006 by means of the conciliation procedure. Today the European Parliament is to decide at second reading on the proposed directive on environmental quality standards for priority substances in surface water. The directive lays down harmonised quality standards for the 33 listed substances, so that the basic concept of good water quality is expressed in fixed numerical values based on the best available scientific data and knowledge. The directive will thus contribute towards achieving a high level of protection of the aquatic environment and human health. This is, moreover, the aim of the Water Framework Directive.
The Commission is determined to keep a close eye on the enforcement of this directive and the Water Framework Directive. It also aims to monitor and evaluate the available information on the presence and impact of substances not included in the priority list or the list of priority hazardous substances. It intends to submit proposals for the adoption of further necessary measures, as appropriate.
Throughout the negotiation process, Parliament's interventions on various important issues have contributed towards securing the ambitious level of targets originally proposed by the Commission. This applies especially to key points such as: the future revision of the priority substances list, which is now clearly linked to environmental quality standards and will be proposed within two years of the entry into force of this directive; the list of candidate substances to be examined when the existing list is revised; and the criteria for the inventory of emissions, discharges and leaks, and for mixing zones.
Let me also briefly mention the issue of pollutant emission control. As you know, the Water Framework Directive provides for an approach linking emission controls and environmental quality standards. Emission controls are to a large extent covered by existing Community legislation. In addition to emission controls under the directives on urban waste-water treatment, pollution caused by nitrates from agricultural sources, and integrated pollution prevention and control (directives that were already in force when the Water Framework Directive was approved in 2000), more than 30 Community legislative instruments have in the meantime been enacted or proposed by the Commission. Let me mention some of these by way of example: the REACH Regulation, the Regulation on Persistent Organic Pollutants, the Mining Waste Directive, and the restrictions on use of substances under the Pesticides Directive, and the Directive on Restriction of the Circulation and Use of Certain Hazardous Substances.
We therefore believe that the Member States have sufficient legislative tools at their disposal to achieve the aims of the Water Framework Directive.
In addition, the Commission will assess the need for further control measures at Community level and, if necessary, submit proposals when revising the list of priority substances. The Commission will also assess the need to class priority substances as priority hazardous substances, taking into account the new information that will be available, and the latest developments within the scope of the REACH Regulation.
Let me end by once again expressing my satisfaction with the work that has been jointly accomplished, particularly by the rapporteur. I reaffirm the Commission's full support for the compromise package of measures that has been agreed on this very important legislative instrument at second reading.
on behalf of the PPE-DE Group. - Mr President, I would like to congratulate Mrs Laperrouze. She has been an outstanding rapporteur and I have very much enjoyed working with her. I am delighted that the Commission has said that it will endorse this report.
The proposed directive - and I will not go over all the ground that Mrs Laperrouze has covered, but I have to add some of my own comments - a daughter directive to the Water Framework Directive - ensures the final piece of legislation for good-quality water for different Member States. Together with the rapporteur, the Council and Commission, we have had a lot of discussions, and I think we have finally agreed on a compromise package on which we are all in agreement. I urge - as did the rapporteur - everyone to vote in favour of it. I believe it is a balanced package: the environment will be protected, the water quality of our citizens will be increased, and the burden on the economy will be reasonable - and I think that is also important. Through the negotiations we had many discussions with NGOs and industry and came up with a proposal which is excellent.
The proposal limits the concentration of chemical substances, hazardous groups including heavy metals, some pesticides and other hazardous chemicals in surface water. It is based very much on the principle of preventative actions. The Member States may designate - as the rapporteur said - mixing zones, where concentrations of chemical substances may exceed the relevant environmental quality standards under certain circumstances, but of course they will have to reach and be monitored with great care. We have zones which may be designated as mixing zones in transboundary water bodies - an excellent piece of legislation. It says here that Member States shall collect information, including maps. I think we might have difficulty in getting the maps, but nevertheless we will sort that out. It provides for the establishment of a river basin management plan, dredging and shipping - even this leads to discharges and emissions. Losses of priority substances can now take place, providing it reaches the Water Framework Directive.
Ladies and Gentlemen, I leave you with one last thought. Water is the staff of life - this directive is so important. Even on Mars, it is the staff of life.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, let me in my turn thank Mrs Laperrouze and all the shadow rapporteurs, as well as the Slovenian Presidency, for the work they have done.
This is the last daughter directive under the framework directive on water, and it was very important for us to reach a compromise that represents genuine progress in terms of our ambition to combat pollution, and in particular the chemical pollution of water. It is clear from the news every day how much the presence of PCBs damages our Community's water resources.
Mme Laperrouze has listed all the points on which we have made progress. Of course, as ever with compromises, we would have preferred to achieve more, but I believe we have secured a good basis. Quite simply, we will remain vigilant because much will now depend on the Commission, and we hope that when it takes measures to support the findings of scientific experts, it will prove to be very ambitious in classifying future priority substances and priority hazardous substances, the famous 13 substances that are to be classified in the very near future. We will also take care to ensure that the current scientific uncertainty as regards sediments and biota will not create a kind of soft focus that will in the long term exempt the European Union from endeavouring to understand and improve the quality of those biota and sediments.
Lastly, there is a need to improve the mixing zones and the knowledge of pollutants and sources of pollution, together with the monitoring of emissions. We will ensure that Parliament remains vigilant, and I thank the Commissioner for pointing out that alongside the provisions in the compromise on which we will be voting, the Commission wanted to provide information on the implementation of the framework directive on water and, if necessary and if any delays build up in the Member States or any doubts need to be raised, to present complementary measures to ensure that we do indeed achieve environmentally acceptable water in 2015, in line with our vote in 2000.
on behalf of the ALDE Group. - Mr President, as the rapporteur is a member of my group and a close colleague, the House will understand if I defend her agreement. Perhaps we could have done more, perhaps another chemical here or there could have been included in the package, but scientific opinion is divided; political will is not always strong. In the words of the previous rapporteur, this can reasonably be described as 'as good as it gets'.
I think water policy is one of the successes of European environment policy. I think that we should pay tribute to the work of the Commission over the years and indeed to Mrs Lienemann for her work on the Water Framework Directive some seven years ago. Even when no transboundary issues are involved, the collective determination to address the pollution of both past and present years has brought about levels of investment to secure improvement in water quality that have far exceeded what would have been achieved if Member States had been left to act in isolation. The laws we have put in place are clear in this instance. Pollution is identifiable and measurable. The requirements to prevent it are enforceable and this legislation takes us a step forward by introducing further prohibitions on a range of chemicals, pesticides, pollutants that present a risk to aquatic and indeed human life.
But we also see reports from the European Environment Agency that there are many instances of Member States still failing to enforce the legislation as effectively and as adequately as should be the case. So on this note of agreement across the House about the nature of this legislation and the positive direction in which Europe is going when it comes to water quality, let us also look to the Commission to say, 'You have the powers to investigate, to act and to enforce - please use them'.
Mr President, I should also like to thank Mrs Laperrouze for her friendly, obliging cooperation. It did prove possible to retain a vestige of the positive outcome of first reading in spite of everything but, all the same, what we have here today is a poor show. Most of what had been achieved has been lost following lobbying by the agrochemical industry and the less efficient among the public regulatory authorities. What we are discussing today are the sad remains.
Our overarching aim is to progressively improve water quality in European rivers and lakes. Copious pesticide use in agriculture and toxic industrial discharges must be curbed, and tough requirements must be enforced regarding the quantity of the priority substances or priority hazardous substances permitted in water. The weakness of the present report is that there is no real political will to scrutinise any more substances. It has already become clear that the present system, under which substances on the list are to be examined and new ones added, at best works too slowly. If the precautionary principle were to hold force, a number of other substances would have to be examined, but we are letting that possibility slip through our fingers.
In addition, it is not clear what it takes for a substance to be declared so hazardous that it has to be banned completely. We have ended up with a number of substances that are in all likelihood extremely hazardous, yet the Commission balks at finally banning them. This is unacceptable: if a substance is hazardous, it is hazardous. We must monitor whether the Commission gets going with the examination of these substances or whether it just continues to put off taking a position on the grounds that it does not have enough data. If that is the case, it should go and get the data.
There are some improvements. For example, countries must now chart sources of pollution and also include concentrations in sediment and biota. In addition, the Commission is not permitted to wait until as late as 2025, as it had wished, to review the situation. It must produce such a review in 2018.
Yes, we shall be voting in favour of this report. We are thankful for small mercies following a downturn of the kind seen after first reading.
on behalf of the UEN Group. - (PL) Mr President, there are thousands of sources of contamination of surface and ground water, not just agriculture and the agrifood industry, mines and chemical factories, but also residential homes.
Wherever there is no water treatment plant, we are putting ever-increasing amounts of poison into our scarce water resources. Landfill sites are a source of many poisonous substances, and biological wastewater treatment plants cannot purify the waste coming from them, as the bacteria themselves get poisoned. Deposits on the bottoms of lakes and artificial reservoirs also store poisonous substances. How to clean them - this is the problem. If they flow into the seas or the oceans, they will poison the whole globe; and this is what is happening over time. Cleaning reservoirs of these deposits will be very costly and there are no technologies to do this.
I would also like to speak once again of the thousands of tonnes of outdated pesticides that are systematically poisoning our water and have already reached depths of 1 000 metres. For this reason our group believes that despite the cost, the Directive should pay more attention to protecting water.
on behalf of the GUE/NGL Group. - (SV) The intention of this directive was to lay down environmental quality standards for a number of hazardous chemicals and thereby protect watercourses from chemicals and other harmful substances. Unfortunately the lobbyists have been adept at influencing both the European Commission and the Council of Ministers. Now that this matter has come up for second reading, regrettably the good intentions have been thoroughly watered down. One example of this is that only 11 of the 29 chemicals over which we wanted Parliament to have monitoring powers are now classified as hazardous substances. There will be no concrete requirement for Member States to meet reduction targets. Nevertheless this compromise is better than what the Commission had originally proposed. Hence we in the GUE/NGL Group support it, but you may be sure that we shall be following the matter closely and seeking to ensure that watercourses do get better protection in future. When the time for a review comes, we hope that there will be some further tightening up. I have a question for Commissioner Dimas, who is here this evening: how would you feel if individual Member States wanted to go further and adopt more extensive measures than are stipulated in this Directive? If individual Member States wanted to classify more substances than those listed under this compromise, would you let them go ahead and thus adopt more stringent legislation?
on behalf of the IND/DEM Group. - (NL) Mr President, first of all I should like to thank the rapporteur, Mrs Laperrouze, for all her work in the negotiations with the Council.
I think what we have is a very good compromise package for water quality standards. I am particularly pleased that the concept of mixed zones is retained. On that subject, I have a question for Commissioner Dimas.
From the point of view of feasibility it is an important concept, provided, of course, that it does not significantly damage the environment. The framework water directive calls for the drinking water purification effort to be reduced. Drinking water standards are strictly than water quality standards. There are various collection points for drinking water in surface water, and it can happen in practice that the collection points are fairly close to a source of pollution, so that a collection point might be in a mixed zone and the purification effort for water purification companies is increased. Can Commissioner Dimas assure me that he will do everything possible to prevent mixed zones creating problems for drinking water collection points?
(DE) Mr President, I, too, would like to thank the rapporteur and the Commission for the very constructive work that has been done on this proposal.
I wish to remind the House that this is a compromise package. It is a very sound compromise that has been negotiated here, and it is certainly another piece in the jigsaw of excellent water quality in Europe. I do wish to stress that Europe is the continent, or the political entity, that sets great store by its environment and imposes very high standards. It may be that our goal could be achieved more quickly but, if we compare Europe with other parts of the world, we can claim to have attained a very high standard, and that standard must be maintained and further improved.
In this context, I would also like to remind the Commission that we need to be effective in selling these successes that we have incontestably achieved in the field of European environmental policy, and especially water policy. The Irish referendum in particular, however, shows that we have not managed to convey this success story. Europe is highly successful in the environmental field, but very few of its population are aware of its leading role. It may well be that lobbyists have watered down the compromise to some extent, but there are also other lobbies which have helped to ensure that the compromise does indeed impose the need for strenuous efforts on the part of industrial firms, farmers and other polluters.
In this context, let me remind you that water is certainly one of the elements on which we shall have to focus more political attention in future. I must ask the Commissioner to keep his eye on the future development of water policy, because climate change in particular is set to confront us with new problems, and the importance of water to the economy and to human life is set to increase sharply.
On the whole, it is a balanced compromise, and I ask all my fellow Members to endorse it. It was not possible to achieve any more.
(NL) Mr President, I should like to thank the rapporteur, Mrs Laperrouze, for her work, which has led to a satisfactory agreement at second reading. Clean surface water is, of course, very important. There are regular reports of excessive mercury and other harmful substances in fish. That is unhealthy for people and the environment and we definitely have to do something about it. The result we have here is a good balance between protection of the environment on the one hand and, on the other hand, cost effectiveness for businesses, water companies and governments. The European Parliament has successfully pressed for a number of improvements. Thus mixed zones close to discharge points where a higher level of pollution is allowed have to be clearly demarcated and Member States have to indicate how mixed zones can be reduced in the future.
Parliament also has a policy for the future: substances that might be harmful have to be put on a separate list for further investigation. I am strongly in favour of that.
I also support the question that Mr Blokland put to Commissioner Dimas on discharge points and drinking water collection points in mixed zones.
I should also like to draw attention to a number of source measures, particularly near hospitals, and to leftover medicines. That is another important point to look at in the future.
(DE) Mr President, as we know, water is the most precious of all resources, and we must not let our water drain away by choosing not to adopt an ambitious water policy. It is very regrettable that the momentum imparted by the European Parliament at first reading to the protection of our water resources has been dissipated by the doubling of the list of hazardous substances subject to control and the obligation imposed on EU Member States to reduce their pollutant emissions. The result is therefore a missed opportunity to do more to protect our water. In the context of water protection, it is important to ensure consistency across the various fields of legislation. We need a ban on carcinogenic, mutagenic and reproductively toxic (CMR) pesticides and endocrine disrupters. That is why I find it regrettable that the Commission constantly plays the role of a shunting yard at the expense of the environment and public health. In 2006, the Commission said that, in its draft instrument on environmental quality, it did not intend to make any proposals on the reduction of the volume and toxicity of priority hazardous substances. They should be made in REACH and in the framework of pesticides legislation. But what actually happened? It was a parliamentary report, our proposal from this House, that established consistency with the Water Framework Directive and with pollutants legislation. Parliament did that, not the Commission, which had promised to do it.
Our demand, then, is that no pesticides that feature on the list of priority hazardous substances should be authorised. The simplest solution is to ensure that these hazardous substances cannot get into our water in the first place.
(ES) Mr President, I would like to congratulate Mrs Laperrouze, who has worked extraordinarily hard with other colleagues in my Group, and with Parliament as a whole, to reach agreement and form a consensus.
I am very pleased with this Directive, which deals with several important issues. First, as Mrs Lienemann said, sustainability is a process, and water treatment, improvements in the quality of water and water policy form part of a process that we began many years ago. Above all, it is a process that has to be realistic, because it has to be put into practice.
It is much easier to legislate than implement. It is much cheaper to legislate than implement. It does not cost anything to ban something. However, implementation means that companies, farmers and local councils have to put policies into practice, which is not always easy.
I think that this is an important step forward, but we have to be realistic, because, as we saw yesterday, for example, in the referendum, it is sometimes not easy to be European. It costs money and effort and that is something we are doing right now, especially considering that this is a policy that applies Europe-wide.
The entire water policy has to be implemented throughout Europe, and we therefore have to deal with enormously complex situations, with many factors, including extremely important geophysical factors.
I would like to mention two other aspects of this directive that I think represent progress. First, it requires much more transparency from governments. Water has always been rather opaque. In the European Water Forum, one of our objectives is transparency in providing information to the public, and we are now seriously addressing our commitment to transparency of information to the public.
The same is true of the indicators, including molluscs, and I want to emphasise the importance of water analysis for health.
(LT) I would like to congratulate the rapporteur and express my full support for the idea that we need more stringent regulations on the quality of surface water and the effectiveness of the assessment of Community legislation.
The small EU countries situated at the outer borders are facing a very sensitive issue - water contamination from neighbouring EU countries. It is neither the wish nor the intention of the EU to fence itself off with an 'iron curtain' as far as ecology and other issues are concerned. Therefore, it is equally important to reduce contamination both within the EU countries and in the neighbourhood. Amendment 26 points out the Commission's obligation to present a detailed report on the situation regarding pollution originating from third countries, one year after the date of entry into force of the Directive. The Commission should do more to encourage further implementation of environmental obligations during the course of negotiations with neighbouring countries. This issue is of the greatest importance to the countries that share river basins with neighbouring EU countries.
(DE) Mr President, Commissioner, ladies and gentlemen, 'Water is life' or 'Water - valuable as diamonds': those were the headlines and the motivation when we launched the Water Framework Directive in the year 2000. The directive on environmental quality standards in the field of water policy is now the last major daughter instrument to the Water Framework Directive. Its purpose is to set environmental quality standards for priority substances and priority hazardous substances so as to ensure that our water, the source of life, receives a high level of protection from risks, by which I mean the highest possible level of protection - the protection that is necessary and possible on the basis of the latest scientific knowledge.
In my view, however, this also means that the protection of water is a permanent task. We shall have to keep a constant political eye on scientific studies and findings with a view to assimilating new discoveries and guaranteeing the protection of water at all times and in all circumstances in accordance with the latest science and technology. It must never happen again that - as in the present case - the Commission does not fulfil its mandate and allows time to elapse without acting. The list of priority hazardous substances must be constantly reviewed and checked without delay. The Commission's failure to act prompted us in Parliament to take action and propose a second list - a list containing substances that require checking on the basis of the latest findings. This list must not pre-classify or prejudge substances. It should also provide an opportunity to clear substances of suspicion. Substances must not, of course, be included in such a list on a mere whim. The PPE-DE Group has called for a faster and more prioritised treatment of the substances on which data are already available that indicate high risk levels. Six months will suffice, in our view.
I do very much hope, Commissioner, that full use will not be made of the 24-month period which is currently prescribed, for it must always be possible to act on safety findings without delay. We shall support en bloc the compromise worked out by Mrs Laperrouze.
(HU) Thank you, Mr President. Most of Europe's rivers are shared by several countries, which benefit from the river's resources and share in the responsibility this entails. The water quality each Member State receives depends on the country upstream. The Danube, for example, flows through seven countries, the Drava six, and the Rhine and the Tisza five. This poses a major challenge and calls for cooperation on a large scale. Hopefully the adoption of this legislation will help to bring an end to the foam that has been present on the River Raba for the past seven years. At the moment, bathing in Hungary's only genuine river wetland is only to be recommended if you are wearing one of the swimsuits shown in the pictures distributed to Members of this House, and which are also to be seen on flyers and posters. The River Raba of course merely act as a kind of litmus paper, showing that something is amiss with the current legislation, because if everyone is adhering to all the legal limits and there is still thick foam on the river, then something must be wrong with the legislation in this regard. This is why we must change it, and I therefore ask you all to cast your vote tomorrow in support of the compromise package.
(HU) My fellow Members have already stated that fresh water is perhaps the most valuable resource of the 21st century, and one cannot disagree with this. It is also true that in Europe the situation is basically good, in terms of both fresh water quantity and quality. I would like to draw your attention to an issue that has not been raised so far, namely the fact that as a result of climate change the precipitation curve, and with it the distribution curve of fresh water recoverable from it, is becoming increasingly extreme. This means that we are having long, hot summers and torrential rainfall events throughout Europe. Over and above all the environmental considerations we have discussed, therefore, we also need a system for managing water resources that, unlike the present system, basically captures this water and enables it to be stored for use in dry years. It is also vitally important that this should be made European Union policy, because this would enable us to maintain the quantity of fresh water in Europe; its quality, meanwhile, will be assured by the legislation. Thank you.
Mr President, water pollution takes place in rivers, in lakes and in the ground, but it can also take place during transportation. This risk has been aggravated recently with the drought we are having in southern Europe, where a large number of oil tankers are now being converted for the transportation of drinking water. This is an area where, perhaps, expertise is lacking. I would like to ask the Commissioner to make sure that such transportation will be totally safe and devoid of any pollution by aromatic hydrocarbons, which, as we all know, can cause serious damage to both humans and animals.
Mr President, in addition to the points I mentioned in my introductory statement, the proposed directive also contributes to the process of simplifying EU legislation on water.
You will remember that the Water Framework Directive already includes provisions on the repeal of seven previous legislative acts dating from the 1970s and 1980s. The present directive will repeal five more directives and will at the same time simplify the submission of water reports under the WISE framework, the newly established Water Information System for Europe. In this way, we shall gain a better knowledge base for decision-making at political and technical level.
You will also remember that Parliament attached particular importance to the target of eliminating or phasing out certain substances included in the Water Framework Directive. The planned inventory, which will include maps, will be a necessary source of information for everyone. It will serve as an assessment tool for investigations by the Commission into whether the environmental target of progressive reduction or gradual elimination is being met.
The Water Framework Directive and its 'daughter directive' will provide a firm, predictable and long-term basis for decision-making at every level, from river basin and local level to European level. This is particularly important for drafting the river basin management plans and the programmes of measures to be submitted by December 2009. Last year the Commission submitted its first report on the implementation of the Water Framework Directive. The report included an assessment of achievements and shortcomings. Now it is up to the Member States to meet their obligations in time.
I should like to take this opportunity to remind you that EU financial aid is available under the regional development and cohesion policy and the rural development policy. It is the Member States' right and also their responsibility to choose their priorities and projects.
Article 7 of the Water Framework Directive has already laid down the obligations for drinking water, and this compromise does not alter the relevant procedures and provisions.
I should like to point out that Member States must report their compliance with Article 15 of the Water Framework Directive and the measures they are taking to reduce the spread of mixing zones, as well as the international coordination on defining mixing zones. In addition, if a Member State wishes to impose stricter environmental standards, the Commission will have no objection.
To conclude, the Commission is in the happy position of expressing full support for the compromise package in order to achieve an agreement on this directive at second reading. At this point I should like once again to thank the rapporteur for the excellent work she has done.
On the problem raised by Mr Matsakis about transporting water to Cyprus, I know the problem exists and I shall answer this question later.
rapporteur. - (FR) Mr President, ladies and gentlemen, thank you for your contribution to this debate. You may ask what our final objectives are with this directive. They are, of course, to improve the quality of bodies of surface water. We do not want to find any more lead, cadmium, nickel, mercury, solvents or other highly toxic and carcinogenic substances such as PCBs in our waters. Mrs Lienemann referred to a news report a fortnight ago that showed that PCBs were bio-accumulated in fish and that man then ate those fish. We can no longer accept such a situation, and I believe that the citizens of Europe may also expect Europe to send out a strong signal that it is protecting our environment, protecting our health. I believe that we will be able to get that European message across if we respect this framework directive on water, together with its daughter directives.
Some Members have said that not enough substances were listed, that Parliament had backtracked in relation to the first reading. At first reading we had proposed 33 + 28 substances in total, i.e. 61 analysed substances. At second reading, we have a total of 33 + 13, i.e. 46, but we must point out that these are hazardous substances of particular concern that should no longer occur in river waters today. The other point of interest in this directive is that it allows us to check compliance with European legislation - I am thinking here of the implementation of the REACH regulation and of the IPPC. We now have an instrument to verify that.
The Commissioner has heard my colleagues say that if the Council and Parliament approve this text, the ball is in its court. It has an enormous amount of work to do, it has a great many analyses to conduct and inventories to draw up. I wish it all the best. In any case, we will continue to monitor this legislation.
The debate is closed.
The vote will take place on Tuesday, 17 June 2008.